DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4 and 5 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest the magnetic fluid seal as claimed in independent claims of the application. The examiner can find no motivation to combine or modify the reference without the use of impermissible hindsight.
Prior art Li (U.S. Patent # 6857635) discloses a magnetic fluid seal (fig 9) comprising:

an outer cylinder member (902) that houses therein a rotating shaft (904) extending from a housing of a fluid machine (928);

a pair of magnetic pole members housed in the outer cylinder member (912, 914 housed in 902) and disposed around the rotating shaft (912 around 904), and that forms a magnetic circuit; and


rotating shaft, the magnetic pole members and the force generator form a magnetic circuit (circuit formed by 912, 914, 916 and 904),
the magnetic fluid seal further comprises a sealing film connected magnetically the magnetic circuit (film formed by ferrofluid 919 magnetically connected to the circuit), disposed between the magnetic pole member and the rotating shaft (919 between 912 and 904), made from a magnetic fluid (919), and formed in an axial direction, wherein:

a gas supply passage (992) that allows a gas to flow from an outside toward the magnetic pole member (coolant flows through 992 from 990 towards 912),
the gas supply passage comprises a discharge port (port of 992 at 912), and 
the discharge port is towards an axial clearance (as seen in examiner annotated fig 9 below).

    PNG
    media_image1.png
    934
    990
    media_image1.png
    Greyscale

	
The prior art fails to show an axial clearance defined by an axial inner end face of the outer cylinder member and an axial end face of the magnetic pole member positioned on a side of the discharge    port, and expands in a circumferential direction, 
.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached at 571.272.7376. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/L. K./
Examiner, Art Unit 3675

/VISHAL A PATEL/           Primary Examiner, Art Unit 3675